Citation Nr: 0923891	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S.  M.  Kreitlow, Counsel



INTRODUCTION

The Veteran had active military service from May 1942 to 
August 1951.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The Board notes that the Veteran, in a statement attached to 
his VA Form 9, claimed that his physical ailments of diabetes 
mellitus type II, cardiovascular problems (including history 
of myocardial infarction, two open heart surgeries and five 
angioplasties with stent placement), gastrointestinal 
problems (including acute diarrhea), headaches, muscle and 
joint pain, sleeping problems, episodes of dizziness or 
lightheaded and fatigue are all due to his service-connected 
PTSD.  The Board interprets as claims of secondary service 
connection; however, these claims do not appear to have been 
adjudicated by the RO.  Thus, the Board REFERS these claims 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R.  § 20.900(c) (2008).   
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms that 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, but not total occupational 
and social impairment.

2.  Service connection is in effect for lumbar disk disease 
with associated neurologic deficits of the bilateral lower 
extremities, which are evaluated as 20 percent disabling for 
each lower extremity.

3.  Neither ankylosis of a knee nor hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service-connected disability.

4.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability is not shown.

5.  It has not been established that, due to a service-
connected disability, the Veteran has anatomical loss of a 
foot or that there is loss of use of a foot such that 
functioning of the foot is so limited that the Veteran would 
be equally well-served by an amputation below the knee with 
use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A.  §§ 1114, 3901, 
3902, 5107 (West 2002); 38 C.F.R.  §§ 3.350, 3.808, 4.63 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Notice and Assistance Requirements

38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp.  2007); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C.  
§ 5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A.  § 5103(a) (West 2002); 
38 C.F.R.  § 3.159(b) (2007); Quartuccio v.  Principi, 
16 Vet.  App.  183 (2002); Dingess v.  Nicholson, 19 Vet.  
App.  473 (2006).   

With respect to the Veteran's claim for an increased 
disability rating for his service-connected PTSD, the Board 
notes that this claim arises out of his original claim for 
service connection, which was granted in a September 2005 
rating decision and was evaluated as 50 percent disabling 
effective February 2, 2005 (the date the Veteran's claim for 
service connection was received).  The Veteran disagreed with 
the 50 percent evaluation of this now service-connected 
disability.  Although the Veteran has not been provided 
notice as to his claim for an increased disability rating, 
since his claim was initially one for service connection, 
which was granted, the Board finds that VA's obligation to 
notify the Veteran was met as the claim for service 
connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in notice provided the Veteran is not prejudicial 
to him.

As to the Veteran's adaptive automobile or adaptive equipment 
claim, notice was provided to the Veteran in June 2004, prior 
to the initial AOJ decision on his claim.  The Board finds 
that the notice provided fully complies with VA's duty to 
notify.  Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, he submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.    

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A.  
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim or, as in the case 
of increased rating claims, a thorough and contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Veteran was afforded VA examination in November 2004 
related to his claim for an adaptive automobile or adaptive 
equipment, and in August 2005 for his PTSD claim.  With 
regard to his PTSD claim, the Board observes that the Veteran 
does not report that the condition has worsened since he was 
last examined, and thus a remand is not required solely due 
to the passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  As the 
veteran disagreed with the initial rating provided for this 
disability, the Board will consider entitlement to an 
increased rating from the effective date of service 
connection, to include entitlement to any "staged rating" 
throughout this time frame.  Fenderson v. West, 12 Vet. App. 
119 (1999)

The Veteran's service-connected PTSD psychiatric disorder is 
evaluated as 50 percent disabling under Diagnostic Code 9411.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

The medical records show Global Assessment of Functioning 
(GAF) scores of 50 and 55 over the past few years.  A GAF 
score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

The Veteran claims that his PTSD should be evaluated as 100 
percent disabling, and he should be considered permanently 
and totally disabled due to it.  In his statements in support 
of his claim, the Veteran asserts that his physical ailments 
of diabetes mellitus type II, cardiovascular disease 
(including history of myocardial infarction, two open heart 
surgeries and five angioplasties), gastrointestinal problems, 
headaches, muscle and joint pain (fibromyalgia), sleeping 
problems, episodes of dizziness or lightheaded and fatigue 
(chronic fatigue syndrome) are all due to his service-
connected PTSD.  He states that his doctors have told him 
that all of these problems are thought to be related or 
caused by PTSD.  He also related that, during his first 
marriage of 53 years, he was verbally abusive to his wife due 
to his drinking and fits of rages (purportedly due to his 
PTSD).  He also stated he has been verbally abusive to his 
second wife to whom he is presently married.  He says that 
the marriage has deteriorated to the point that they sleep in 
separate bedrooms (although he also states this is because of 
him kicking and hurting her when he has nightmares), and 
basically they only talk during meals.  

In addition, he has reported having such PTSD symptoms as 
nightmares, night sweats, depression, anxiety, insomnia, 
isolation, intrusive thoughts, and poor concentration.  He 
also reported feeling constantly suicidal, but that he would 
not act upon this feeling because of his religious beliefs 
and fear that he would not succeed and would only make his 
life worse.  Finally, he stated that, due to many drug 
allergies, he cannot take most medications and is only able 
to take one, Lorazepam, for anxiety and to help him sleep; 
however, the group therapy that he undergoes at the VA 
Medical Center has been somewhat helpful to him.  

The medical evidence consists of VA treatment records, 
statements from the Veteran's treating psychiatrist and 
social worker at VA, and a VA examination report from August 
2005.

VA treatment records since November 2004 reflect the Veteran 
has been seen at the VA Medical Center for group therapy, 
although his attendance has been sporadic ranging from once a 
week to once a month, although more recently he has been 
going approximately once a week.  

The Veteran has also submitted two statements from the 
Licensed Certified Social Worker (LCSW) who runs the group.  
In the first statement dated in January 2005, she sets forth 
the Veteran's symptoms when he was initially referred for 
evaluation, including intrusive memories, nightmares, 
avoidance of things related to his stressor, isolation, 
discomfort in crowds, problems communicating with others, 
frequent sleep disturbance, excessive irritability and 
exaggerated startle response.  He also reported having 
difficulties with familial relationships and being easily 
agitated when confronted with situations that remind him of 
his stressor (e.g., hearing about fires on the news or 
talking about fires).  The LCSW states that, despite group 
therapy, the Veteran continues to experience depression and 
finds it difficult to handle stressful situations.  She 
indicates that the Veteran's symptoms have impaired his 
abilities to function both occupationally and socially, and 
he should be considered as totally and permanently disabled 
as well as unemployable.  

In her second statement dated in March 2007, the LCSW 
reiterates the Veteran's history as to the findings on his 
initial evaluation.  As for currently, however, she states 
that the Veteran continues to battle symptoms of both 
depression and anxiety.  He also continues to express both 
suicidal ideation and severe depression that they are 
continuing to monitor.  He reports having difficulties in 
handling stressful situations and a history of difficulty in 
establishing and maintaining personal relationships.  She 
stated that the degree of the Veteran's PTSD symptoms has 
impaired his abilities to function both occupationally and 
socially, and he should be considered permanently and totally 
disabled.

The VA treatment records also show that the Veteran has been 
seen by a VA psychiatrist, again sporadically ranging from 
monthly to six month intervals.  The Board notes that half of 
these treatment records indicate the Veteran had no suicidal 
or homicidal ideation while the other half show the Veteran 
had vague to passive suicidal ideation without any plan, but 
no homicidal ideation.  These treatment records, however, 
uniformly show that the Veteran's mood has been depressed and 
his affect constricted.  They also show the Veteran's report 
of feeling depressed at least once a week and having 
difficulty getting out of bed to do activities.  

In support of his claim, the Veteran also submitted a 
statement from his VA psychiatrist, dated in December 2004.  
Therein, she states that he has been receiving treatment for 
PTSD and major depression in the VA Mental Health Clinic 
since 1997, and that he is currently unemployable due to 
medical and emotional issues.  

The final medical evidence related to the Veteran's PTSD is 
the report of a VA examination conducted in August 2005.  The 
Veteran reported ongoing symptoms of depression, insomnia, 
nightmares, night sweats, intrusive memories, avoidant 
behaviors, social isolation, anxiety, restlessness and low 
self-esteem.  He related a remote history of alcohol abuse, 
but denied using for 45 years.  He reported that his current 
symptoms began 50 years before, and they occur constantly 
limiting his ability to perform daily functions.

As for as the Veteran's social and occupational history, the 
Veteran reported that he had good relationships with his 
parents and siblings except for an older sister.  He was 
married for 53 years until his first wife's death, and he had 
children with her.  He also reported that he is still married 
to his second wife.  He described his relationships with his 
children and second wife as "good."  He described his 
second wife as "patient and understanding of his illness."  
He related that, since he developed his mental condition, 
there have been major changes in his daily activities, such 
as living with his PTSD symptoms, and major changes in his 
social functioning, e.g., significant social withdrawal and 
difficulty engaging others.

Occupationally, the Veteran reported that, subsequent to 
service, he studied and became a master plumber.  Thereafter 
he worked as a plumber for 10 years and plumbing supervisor 
for 30 years.  At his position as a plumber, the Veteran 
reported his relationships with his supervisor and coworkers 
were poor, stating that he recalls difficulty accepting 
orders from others.  During his 30 years as a plumbing 
supervisor, however, his relationship with his supervisor was 
fair, but with his coworkers was poor.  

On mental status examination, the Veteran was oriented, and 
his appearance, hygiene and behavior were appropriate.  
Affect and mood were abnormal with depressed mood, although 
the depression does not affect his ability to function 
independently and effectively.  Communication and speech were 
within normal limits.  Panic attacks were absent.  There was 
no delusion or hallucination history present, and none 
observed at the time of examination.  Obsessional rituals 
were absent.  Though processes were appropriate.  Judgment 
was not impaired.  Abstract thinking was normal.  Memory was 
within normal limits.  Suicidal and homicidal ideation were 
absent.   

The assessment was posttraumatic stress disorder, chronic.  
The examiner assigned a GAF score of 50.  The examiner stated 
that the Veteran meets the DSM-IV criteria for a diagnosis of 
PTSD.  The examiner stated that the Veteran meets criteria B 
in that he has recurrent recollection of the stressful event 
and feeling as if the traumatic event were recurring and 
recurrent distressing dreams of the event; criteria C in that 
the Veteran demonstrated persistent avoidance of stimuli 
associated with the trauma, markedly diminished participation 
in activities, efforts to avoid activities that arouse the 
event, and feeling of detachment or estrangement from others; 
and criteria D in that the Veteran has persistent symptoms of 
arousal including difficulty falling or staying asleep, 
difficulty concentrating, irritability or outbursts of anger, 
and exaggerated startle response.  The examiner stated that 
the disturbance causes distress or impairment in social, 
occupation, or other areas of functioning.  The examiner 
found the Veteran to be mentally capable of managing his 
benefit payments.  Mentally, he occasionally has some 
interference in performing activities of daily living because 
of PTSD.  He has difficulty establishing and maintaining 
effective work and social relationships because of PTSD.  
However, he has no difficulty understanding commands, and 
does not appear to pose a threat of persistent danger or 
injury to self or others.

After a review of the evidence of record, the Board finds 
that, throughout the time period relevant on appeal, the 
Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of at least 
passive suicidal ideation, severe depression that 
occasionally somewhat interferes with the Veteran's ability 
to perform activities of daily living, irritability, 
difficulty concentrating, difficulty in adapting to stressful 
circumstances, and difficulty in establishing and maintaining 
effective relationships.  Indeed, the evidence of record 
reflects that the Veteran has exhibited such symptomatology 
throughout the relevant time frame on appeal, and that such 
symptoms have resulted in deficiencies in the areas of 
thinking, family, relations, mood, and work.  Consequently, 
giving the Veteran the benefit of the doubt, the Board finds 
that a 70 percent rating is warranted for his service-
connected PTSD.  

On the other hand, the evidence does not support the 
conclusion that the Veteran's PTSD symptoms have resulted in 
total social and occupational impairment.  Although there has 
been some evidence of that the Veteran's PTSD somewhat 
interferes with his performance of activities of daily 
living, there is no evidence that this interference is 
consistent with an inability to perform activities of daily 
living.  Rather, he has only difficulty in performing 
activities of daily living during periods when he has 
increased depression.  (See e.g., March 2007 VA treatment 
note.)  

Furthermore, there is no evidence that the Veteran's PTSD has 
affected his social and industrial functioning to the point 
where he has total occupational and social impairment.  
Despite the Veteran's LCSW stating that the Veteran's PTSD 
and depression make him totally and permanently disabled and 
unemployable, the GAF scores assigned by the Veteran's 
treating psychiatrist and the VA examiner do not reflect that 
assessment.  Prior to the VA examination in August 2005, the 
Veteran's VA treating psychiatrist had assigned only a GAF 
score of 55 reflecting only moderate symptoms or moderate 
difficulty in social and/or occupational functioning.  See 
DSM-IV, p. 47.  As of August 2005, a GAF score of 50 has been 
assigned, which reflects that there are serious symptoms such 
as suicidal ideation or serious impairment such as having no 
friends or being unable to keep a job.  Id.  In addition, the 
medical evidence fails to show that the Veteran is totally 
occupationally and socially impaired because describes his 
relationships with his spouse and children as being "good," 
reports going to church regularly, and reports enjoying and 
benefiting from his group therapy sessions in talking and 
socializing with other veterans from World War II and the 
Korean War who shared his experiences.  The Board notes that 
this evidence is inconsistent with the statements the Veteran 
submitted to the RO in support of his claim.  The Board give 
more weight, however, to those statements seen in the medical 
evidence as they were made contemporaneously with seeking 
medical treatment for his PTSD, unlike his statements 
submitted in support of his claim, which were made in an 
attempt to obtain monetary benefits.  

The Board also finds that the medical evidence of record is 
otherwise devoid of evidence of symptoms of gross impairment 
in thought processing or communication, inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name, so as to more 
nearly approximate total occupational and social impairment, 
as required for a 100 percent disability rating.  The Board 
further notes that the Veteran was able to maintain 
employment for 40 years in the same field (i.e., plumbing) 
despite his report of having poor relationships with 
supervisors and coworkers until his retirement in 1988 due to 
disabilities other than his PTSD.  In fact, the evidence 
shows the Veteran did not even seek treatment for his PTSD 
symptoms until 1997, many years after his retirement.

As for the Veteran's assertions regarding his physical 
ailments being part of or caused by his PTSD, the Board notes 
that there is no medical evidence to support this contention.  
The medical evidence fails to establish that the Veteran has 
separate and distinct physical manifestations of his PTSD 
that would warrant a separate disability rating under a 
different Diagnostic Code.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if 
the schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
PTSD cause symptoms of passive suicidal ideation, depression, 
anxiety, insomnia, irritability, exaggerated startle 
response, isolation, difficulty with concentration and in 
adapting to stressful circumstances, and difficulty in 
establishing and maintaining effective relationships that 
significantly interfere with the Veteran's ability to carry 
on various occupational and social activities.  However, such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the Veteran's PTSD 
disability as they take into account the occupational 
impairment caused by it.  Furthermore, the Board notes that 
the Veteran was awarded a total disability rating due to 
individual unemployability due to his service-connected 
disabilities other than his PTSD effective in November 1997.  
Thus, justice does not require the assignment of an 
extraschedular rating.  For these reasons, the Board finds 
that referral for consideration of an extraschedular rating 
for the Veteran's PTSD is not warranted. 

For the foregoing reasons, while the Board finds that the 
evidence supports the grant of a 70 percent rating for PTSD, 
it finds that a preponderance of the evidence is against 
entitlement to a 100 percent rating for total social and 
occupational impairment or referral for consideration of an 
extraschedular rating.  

Finally, the Board notes that the Veteran has questioned his 
combined rating of all his service-connected disabilities 
asserting that he should be receiving a schedular 100 percent 
combined rating.  He has set out multiple times how he has 
calculated this.  Unfortunately, the Veteran has a fatal flaw 
in his calculation in that he is including the disability 
rating for his lumbar spine disability twice.  

The Veteran was granted service connection for his lumbar 
spine disability by rating decision issued in July 2003.  A 
60 percent disability rating under Diagnostic Code 5293 for 
intervertebral disc syndrome was awarded effective November 
17, 1997.  This rating, however, was only effective until 
September 23, 2002, which is the date that Diagnostic Code 
5293 was amended, changing the method of evaluating 
intervertebral disc syndrome to be either on the basis of 
incapacitating episodes or the combined separate orthopedic 
and neurologic manifestations, whichever would provide the 
higher rating.  Thus, the RO changed the Veteran's disability 
rating for his lumbar spine disability from a single 60 
percent disability rating under the old Diagnostic Code 5293 
to separate disability ratings under the new criteria for the 
orthopedic manifestations (evaluated as 40 percent disabling) 
and the neurologic manifestations (evaluated as 20 percent 
per lower extremity), for a combined rating of 60 percent.  
Either 60 percent disability rating, but not both, is then 
applied to 38 C.F.R. § 4.25 to combine it with the Veteran's 
other service-connected disabilities to arrive at the 90 
percent combined rating as follows:

		Lumbar disk disease 		60%
		PTSD 					50% 
			Combined			80%
		Asbestosis/pleural plaques		30%
			Combined			86%
		Tinnitus				10%
			Combined			87%
		Hearing Loss				10%
			Combined			88%

The 88 percent is then rounded up to 90 percent.  Thus, the 
Board finds that the Veteran's combined rating has been 
properly calculated.

III.   Adaptive Automobile

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to a service-connected 
disability, has:  (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. §3902.

With the above legal criteria in mind, the facts and 
contentions will be summarized.  Service connection is in 
effect for lumbar disc disease with associated neurologic 
deficits in the bilateral lower extremities, which are 
evaluated as 20 percent disabling for each lower extremity.  
It is the Veteran's contentions that he cannot drive a car 
without using hand controls because he can no longer feel the 
pedals with his feet due to the neurologic deficits in his 
lower extremities caused by his service-connected lumbar disk 
disease.  The Veteran argues that this should be considered 
as equivalent to loss of use of his feet.  He argues that the 
intent of 38 C.F.R. § 3.808 was not that one could not use 
his feet and legs, but that, if you could not use them for a 
specific purpose, you had loss of use of.  He contends that 
he was required by the State of Georgia to give up his 
license and obtain a new one that restricts his driving to 
vehicles with hand controls because he is a danger to himself 
and others on the road since he cannot feel the peddles with 
his feet.

Relevant clinical evidence includes VA treatment records that 
show the Veteran has poor proprioception and tactile 
sensation in his bilateral lower extremities that make him 
unsteady on his feet causing him to fall.  (See e.g., a March 
2005 VA treatment note.)  An October 2005 VA treatment note 
indicates the Veteran has severe peripheral neuropathy 
confirmed by electromyogram requiring use of hand controls 
due to reduced sensation, proprioception and strength.  

Also of record are reports from VA compensation examinations.  
At an April 2001 VA spine examination, the Veteran complained 
of low back pain with bilateral leg pain with numbness, 
tingling, weakness and cramping.  He reported that this pain 
limits his ability to walk only a maximum of one block.  
Although he gave a history of imbalance, he related this to 
an ear problem.  Physical examination revealed that there was 
sensory loss in the distribution of the L4-5 and S1 nerve 
roots.  The examiner related this to hypoesthesia rather than 
complete loss of sensation.  

In November 2004, the Veteran underwent a VA neurology 
examination, at which he complained of tingling, numbness, 
abnormal sensation, pain, anesthesia and weakness of the 
bilateral lower extremities.  He referred that his functional 
impairments due to his bilateral lower extremity problems are 
inability to drive and loss of balance.  Physical examination 
was negative for any ankylosis of the hips or knees.  There 
was sciatic nerve involvement revealing findings of neuritis.  
There was sensory dysfunction with findings of marked 
reduction in the sensations to light touch and pain up to the 
knees.  Motor function was within normal limits.  Knee jerk 
was +1 bilaterally.  Ankle jerk was +1 bilaterally.  In 
response to the question of whether the Veteran has loss of 
use of the bilateral lower extremities, the examiner stated 
that there is loss of sensations to light touch and pain to 
the lower extremities, but gave no indication this causes 
loss of use of either foot.

While the above evidence demonstrates a significant, if not 
severe, disability in the Veteran's lower extremities from 
the knees down due to symptoms resulting from the neurologic 
manifestations (i.e., sciatic nerve paralysis) of the 
service-connected low back disability, it does not contain 
clinical findings from which it could reasonably be concluded 
that the Veteran's service-connected disability resulting in 
loss of a foot.  Nor does the evidence show the Veteran has 
permanent impairment of vision of both eyes or ankylosis of 
one or both knees or one or both hips.

As for whether the Veteran's service-connected neurologic 
deficits in the bilateral lower extremities is consistent 
with "loss of use" of a foot, the Board notes that the 
medical evidence fails to establish that the Veteran has 
complete ankylosis of two major joints of an extremity, 
extremely unfavorable ankylosis of the knee, or shortening of 
the lower extremity of 3 1/2 inches or more.  Moreover, 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop accompanied by 
characteristic organic changes is not demonstrated.  Rather 
it is the sciatic nerves that are involved in the Veteran's 
lower extremities disabilities.  Thus, the specific 
circumstances listed in the regulations that constitute loss 
of use of the foot have not been shown.

Further, there is nothing of record to suggest that the 
disability picture associated with the Veteran's neurologic 
deficits in the lower extremities equates with the severe 
level of disability required for a finding of loss of use of 
the foot.  In making this determination, the Board notes that 
the findings regarding motion, strength, sensation and 
reflexes shown at the VA examinations were not reflective of 
such a severe disability as to equate to loss of use of the 
foot.  The November 2004 VA examination shows that he has 
loss of sensation and reduced ankle and knee jerks 
bilaterally.  There is no objective evidence, however, that 
he lacks balance or propulsion due to the neurologic deficits 
in his lower extremities.  His motor functioning was within 
normal limits and he had full range of motion in his knees 
and hips bilaterally.  Thus, there is no evidence showing 
that his balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  Thus, 
while the Board acknowledges that he has loss of sensation in 
the feet and that he has been restricted to driving vehicles 
with hand controls because of this, the evidence fails to 
reasonably suggest that this his neurologic deficits in the 
lower extremities is consistent with "loss of use" of a foot 
as defined by VA regulation.  

The Board fully respects the Veteran's sincere assertions in 
this case, including his interpretation of 38 C.F.R. § 3.308.  
The Board, however, declines to accept the Veteran's 
interpretation of what "loss of use" means within the 
context of § 3.308.  The regulatory scheme is such that the 
same definition of "loss of use" is repeated in multiple 
sections and applied to multiple provisions of benefits.  
Thus, the regulatory scheme indicates that the definition of 
"loss of use" is meant to be uniformly applied across the 
relevant regulations.  If the regulators had wanted a 
specific meaning of "loss of use" as applied only to 
§ 3.308, they could have provided one.  The fact that they 
did not gives credence to finding that the term "loss of 
use" in § 3.308 is to be the same as in any other section of 
the regulation.  The Board is sympathetic to the Veteran's 
plight; however, it is bound by the laws and regulations 
applicable to the benefit sought and cannot go beyond them.  
See 38 C.F.R. § 19.5.  Thus, the Board finds that the 
preponderance of the evidence is against finding that the 
criteria set forth in 38 C.F.R. § 3.308 have been met.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Consequently, the claim must be denied.


ORDER

Entitlement to an initial increased rating of 70 percent, but 
no higher, for posttraumatic stress disorder (PTSD) is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


